Citation Nr: 0919259	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-06 154	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado

THE ISSUES

1. Entitlement to an initial rating higher than 50 percent 
for posttraumatic stress disorder.  

2. Entitlement to a total disability rating for compensation 
based on individual unemployability.  

3. Entitlement to service connection for residuals of a low 
back injury.

4. Entitlement to a compensable rating for residuals of first 
and second degree burns of the lower extremities.  

5. Entitlement to service connection for residuals of 
concussion.  

6. Entitlement to service connection for headaches.  

7.  Entitlement to service connection for bilateral hearing 
loss.  

8. Entitlement to service connection for peripheral 
neuropathy of upper extremities.  

9. Entitlement to service connection for peripheral 
neuropathy of lower extremities.  
10. Entitlement to service connection for bilateral ankle 
arthritis.  

11. Entitlement to service connection for bilateral knee 
arthritis.  

12. Entitlement to service connection for bilateral hip 
arthritis.  

13. Entitlement to service connection for bilateral wrist 
arthritis.  

14. Entitlement to service connection for bilateral elbow 
arthritis.  

15. Entitlement to service connection for bilateral shoulder 
arthritis.  

16. Entitlement to service connection for chronic obstructive 
pulmonary disease.  

17. Entitlement to service connection for sleep apnea, also 
claimed as sleep disorder.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1966 to October 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in March 2005, in 
October 2006, and in August 2008, of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

The claim for increase for posttraumatic stress disorder and 
the claim of service connection for residuals of a low back 
injury are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The claim for a total 
disability rating for compensation based on individual 
unemployability is deferred as it is intertwined with the 
claim for increase for posttraumatic stress disorder.  


FINDINGS OF FACT

1. There are no disabling residuals of burns of the lower 
extremities.  

2. A disability due to a concussion is not currently shown. 

3. Headaches were not affirmatively shown to have been 
present in service and headaches, first documented after 
service, are unrelated to an injury or disease of service 
origin.

4. There is no competent medical evidence of bilateral 
hearing loss.  

5. There is no competent medical evidence of peripheral 
neuropathy of the upper extremities.  

6. There is no competent medical evidence of peripheral 
neuropathy of the lower extremities.  

7. There is no competent medical evidence of bilateral ankle 
arthritis.  

8. There is no competent medical evidence of right knee 
arthritis.  

9. Left knee arthritis was not affirmatively shown to have 
been present in service; arthritis was not manifested to a 
compensable degree within one year of separation from 
service; and current left knee arthritis, first documented 
after service, is unrelated to an injury or disease of 
service origin.

10. There is no competent medical evidence of bilateral hip 
arthritis.  

11. There is no competent medical evidence of bilateral wrist 
arthritis.  

12. There is no competent medical evidence of bilateral elbow 
arthritis.  

13. There is no competent medical evidence of bilateral 
shoulder arthritis.  

14. There is no competent medical evidence of chronic 
obstructive pulmonary disease.  

15. There is no competent medical evidence of sleep apnea.  


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for residuals of 
burns of the lower extremities have not been met.  38 
U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7913 (2008).

2. Residuals of concussion were not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2008).

3. Headaches were not incurred in or aggravated by active 
service.  
38 U.S.C.A. § 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2008).

4. Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & 
Supp. 2008); 
38 C.F.R. §§ 3.303, 3.385 (2008).

5. Peripheral neuropathy of the upper extremities was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2008).

6. Peripheral neuropathy of the lower extremities was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2008).

7. Bilateral ankle arthritis was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002 & Supp. 2008); 
38 C.F.R. § 3.303, (2008).

8. Right knee arthritis was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303, (2008).

9. Left knee arthritis was not incurred in or aggravated by 
active service, and service connection for arthritis as a 
chronic disease may not be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1110, 1112, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

10. Bilateral hip arthritis was not incurred in or aggravated 
by active service. 38U.S.C.A. §§ 1110, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).

11. Bilateral wrist arthritis was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303, (2008).

12. Bilateral elbow arthritis was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303, (2008).

13. Bilateral shoulder arthritis was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303, (2008).

14. Chronic obstructive pulmonary disease was not incurred in 
or aggravated by service. 38 U.S.C.A. § 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2008).

15. Sleep apnea was not incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __  (2009), No. 07-1209. slip op. (S. Ct. 
April 21, 2009).



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in June 2004, in November 2004, in February 
2006, in March 2006, in April 2006, in June 2006, and in 
August 2008.  

The VCAA notice included the type of evidence needed to 
substantiate the claim for increase, namely, evidence that 
the disability had increased in severity and the effect that 
worsening had on employment and daily life.  The Veteran was 
notified of the evidence needed to substantiate the claims of 
service connection, namely, evidence of current disability; 
evidence of an injury or disease in service or an event in 
service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  



Additionally, the Veteran was notified that VA would obtain 
VA records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable 
for the claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-
adjudication VCAA notice on the claims of service 
connection); and of Vazquez-Flores v. Peake, 22 Vet. App. 37, 
43 (2008) (evidence demonstrating a worsening or increase in 
severity of a disability and the effect that worsening has on 
employment and daily life and general notice of the criteria 
of the Diagnostic Code under which the claimant is rated, 
which consists of a specific measurement or test result).  

Except for the Vazquez-Flores notice in the claim for 
increase, pertaining to notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result, to the 
extent that the VCAA notice came after the adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  

The procedural defect was cured as after the RO provided 
content-complying VCAA notice, the claim was readjudicated as 
evidenced by the supplemental statement of the case, dated in 
August 2007.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.).



To the extent that the VCAA notice, pertaining to notice of 
the criteria of the Diagnostic Code under which the claimant 
is rated, which consists of a specific measurement or test 
result, was provided, but the claim was not readjudicated, 
the VCAA notice contained a Type One error (failure to notify 
the veteran of what evidence is needed to substantiate the 
claim).  And a Type One error has the natural effect of 
harming a claimant.  Mayfield v. Nichlson, 19 Vet. App. 103, 
121 (2005). 

A VCAA notice error is harmless unless the error affects the 
essential fairness of the adjudication.  Vazquez-Flores at 
45-46.  The Board's finding that a VCAA notice error was not 
prejudicial is reviewed de novo by the United States Court of 
Appeals for Veterans Claims (Veterans Court).  Medrano v. 
Nicholson, 21 Vet. App. 165, 171 (2007).  The determination 
of whether a notice error is harmless is done by the Veterans 
Court on a case-specific application of judgment upon review 
of the record.  Shinseki, slip op. at 14. 

In this case, in the rating decision of October 2006, a copy 
of which was sent to the Veteran, the RO notified the Veteran 
that the criteria for a 10 percent rating were superficial 
scars without limitation of motion and cover an area of 144 
square inches (929 sq. cm.) or greater, which is the criteria 
under which the Veteran is rated.  Then in statement of the 
case issued to the Veteran in April 2007 the RO cited to 
Diagnostic Code 7802, under which the Veteran is rated, and 
the criteria for a 10 percent rating.  The RO also cited to 
other potentially applicable Diagnostic Codes.  Thereafter 
the Veteran had the opportunity to submit additional 
argument, which he did in his substantive appeal. 

Having received a copy of the rating decision and a copy of 
the statement of the case, a reasonable person could be 
expected to understand from the notice provided what was 
needed to obtain a higher rating.  

Because VA provided the Veteran with reasonable notice of how 
to obtain a higher rating, the post-adjudicatory notice and 
opportunity to develop the case that was provided during the 
administrative appellate proceeding rendered the limited VCAA 
notice error non-prejudicial as the error did not affect the 
essential fairness of the adjudication.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records, VA records, Social Security Administration 
records and afforded the Veteran VA examinations.  

On the claims of service connection for residuals of 
concussion; peripheral neuropathy of upper and lower 
extremities; arthritis of ankles, right knee, hips, wrists, 
elbows and shoulders; chronic obstructive pulmonary disease; 
and sleep apnea, a VA examination is not required in the 
absence of competent evidence of a current diagnosed 
disability or recurrent symptoms of a disability.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003). 38 U.S.C.A. § 5103A(d)(2); 38 
C.F.R. §  3.159(c)(4)(i).  

As for the claims of service connection for headaches and 
left knee arthritis, the record does not indicate that the 
disabilities may be associated with the Veteran's service as 
there is no credible evidence of recurrent symptoms or 
continuity of symptomatology since service or other possible 
association with service.  For these reasons, a VA medical 
opinion on the question of service connection is not 
necessary to decide the claims.  38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(i)(C).  McLendon v. Nicholson, 20 
Vet. App. 79 (2006). 

The Veteran argues that his disabilities have been evaluated 
based on VA examinations offered for non-service connected 
pension, however the Board finds that the VA examinations of 
record are fully adequate and provide the necessary medical 
evidence to adjudicate the claims of service connection.  

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim for Increase 

Residuals of First and Second Degree Burns of the Lower 
Extremities.

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The residuals of first and second degree burns are rated 
under Diagnostic Code 7802, which provides a 10 percent 
rating for scars, other than on the head, face, or neck, that 
are superficial and do not cause limitation of motion, and 
involve an area of 144 square inches (929 sq. cm.) or 
greater.  

Other potentially applicable Diagnostic Codes are Diagnostic 
Codes 7803, 7804, and 7805.  Under Diagnostic Code 7803, the 
criteria for a 10 percent rating are a superficial and 
unstable scar, that is, one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Under 
Diagnostic Code 7804, the criteria for a 10 percent rating is 
a superficial scar, which is painful on examination.  And 
under Diagnostic Code 7805, a scar may be rated on limitation 
of function.

Analysis 

The service treatment records show that in April 1969 the 
Veteran was working on a relief valve on an exhaust line on a 
pump, which shot out steam and water, and he sustained a 
first degree burn on the left knee and first and second 
degree burns on the right knee about eight inches above and 
below the knee.  

After service on VA examination in January 2005, the examiner 
reported that the first and second degree burns cleared up 
completely with no residual damage and the Veteran was 
asymptomatic.  The examiner noted there were no skin lesions, 
urticaria, scarring, or disfigurement. 

On VA examination in August 2006, the Veteran stated that the 
steam burns were completely healed and not visible.  The 
examiner reported that there was no scarring on the lower 
extremities, no tenderness, no underlying soft tissue damage, 
no skin breakdown or ulceration, and no limitation of 
movement.  The examiner stated that the disability did not 
affect employment. 

As the residuals of the burn injury do not cause limited 
motion and do not involve an area of 144 inches or greater, 
the criteria for a compensable rating under Diagnostic Code 
7802 have not been met.  

Also as there is no evidence of superficial and unstable 
scarring, that is, evidence of frequent loss of covering of 
the skin over the injury, the criteria for a compensable 
rating under Diagnostic Code 7803 have not been met.  And as 
the burn injury is not painful on examination, the criterion 
for a compensable rating under Diagnostic Code 7804 has not 
been met.  And in the absence of any limitation of function 
of the lower extremities due to the burn injury, a 
compensable rating under Diagnostic Code 7805 does not 
warrant consideration.  As the preponderance of the evidence 
is against the claim, the preponderance of the evidence is 
against, and the benefit-of-the-doubt standard of proof doe 
not apply.  38 U.S.C.A. § 5107(b). 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
the service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe a disability level and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular evaluation 
is, therefore, adequate and referral for an extraschedular 
rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).

Here, the rating criteria for the disability reasonably 
describes the disability level and symptomatology.  For this 
reason, the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular rating is, therefore, 
adequate.  Consequently, referral for extraschedular 
consideration is not required under 38 C.F.R. § 3.321(b)(1).

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110. 

For a Veteran who served 90 days or more of active service 
after December 31, 1946, there is a presumption of service 
connection for certain chronic diseases, including arthritis 
or sensorineural hearing loss, if the disability is manifest 
to a compensable degree within one year of discharge from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 



For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Residuals of Concussion 

The service treatment records show that in April 1969 aboard 
ship the Veteran was working on a relief valve on an exhaust 
line on a pump, which shot out steam and water, and he 
sustained a first degree burn on the left knee and first and 
second degree burns on the right knee about eight inches 
above and below the knee.  He was treated with an ice pack, 
pain medication, and a gauze dressing.  He was excused from 
duty for one day.  There was no complaint, finding, 
treatment, or diagnosis of a concussion.  There was no 
follow-up treatment or other relevant entries in the 
remainder of the service treatment records, including on 
separation examination. 

After service, records of the Social Security Administration, 
covering the period from 1990 to 2001, contain no diagnosis, 
finding, or treatment of residuals of a concussion. 

In a statement in August 2004, the Veteran stated that while 
in the Navy aboard ship he was in the engine room when a 
steam line on a pump ruptured and he was hit with 600 pounds 
of steam, which throw him on the shaft of a propeller, and 
the next thing he knew he was awaken by smelling salts and 
his head hurt. 

On VA examinations in January 2005, the Veteran stated that 
he was knocked out for about five to ten minutes after an 
explosion of a pump [aboard ship] and that he stayed in sick 
bay for one to two weeks because of back and neck pain.  He 
complained of tinnitus, occasional dizziness and poor 
balance, and a lack of concentration.  The examiner noted 
that the Veteran was not on any current treatment for a brain 
or a spinal cord problem.  

There was no history of seizures or headaches.  The pertinent 
findings were no motor or sensory nerve impairment, normal 
cranial nerves, and no affected joints or loss of muscle 
strength. The diagnosis was concussion following traumatic 
injury with mild residual symptoms, namely, tinnitus, which 
was associated with the rupturing of the steam line. 

VA records from 2005 to 2008 contain no diagnosis, finding, 
or treatment of residuals of a concussion.  

Analysis

The Veteran asserts that while in the Navy aboard ship he 
suffered a concussion when a steam line on a pump ruptured 
and he was hit with 600 pounds of steam, which throw him on 
the shaft of a propeller, and the next thing he knew he was 
awaken by smelling salts and his head hurt. 

On the basis of the service treatment records, the Veteran 
suffered burns on the lower extremities from a ruptured steam 
line, but a concussion was not affirmatively shown to have 
been present during service, and service connection under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established. 

Although the service treatment records do not document a 
concussion, the Veteran is competent to describe symptoms of 
an injury, which he described in his statement in August 2004 
as his head hurt after being knocked out by the force of the 
ruptured steam line.  As the service treatment records lack 
the documentation of the combination of manifestations 
sufficient to identify a concussion and sufficient 
observation to establish chronicity during service, and as 
chronicity in service is not adequately supported by the 
service treatment records, then a showing of continuity of 
symptomatology after service is required to support the 
claim.



After service, the Veteran first referred to a concussion in 
2004, and the absence of symptoms of a concussion from 1969 
to 2004, a period of 35 years, interrupts continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).

The absence of symptoms of a concussion constitutes negative 
evidence.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (Negative evidence is to be considered.).  Here, 
the evidence of continuity fails not because of the lack of 
medical documentation, rather the assertions of continuity 
are not credible and less probative than the negative 
evidence as records of the Social Security Administration, 
covering the period from 1990 to 2001, contain no complaint, 
diagnosis, finding, or history of a concussion.  The 
Veteran's silence as to a concussion, when otherwise 
affirmatively speaking of his health problems, including his 
medical history, constitutes negative evidence.  Here, the 
Veteran's assertions are less credible than the 
contemporaneous service treatment records and the post-
service medical record from 1990 to 2001.  For this reason, 
service connection for residuals of a concussion based on 
continuity of symptomatology under 38 C.F.R. § 3.303(b) is 
not established. 

As for service connection for residuals of a concussion first 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service under 38 C.F.R. § 3.303(d), a concussion 
is not a condition under case law that has been found to be 
capable of lay observation, and the determination as to the 
presence of a concussion therefore is medical in nature, that 
is, not capable of lay observation, and competent medical 
evidence is needed to substantiate the claim.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159. 

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation. For this 
reasons, the Board rejects the Veteran's statements that he 
has residuals of concussion due to in-service injury. 

Also to the extent the Veteran's statements are offered as 
evidence of a nexus between the post-service diagnosis and 
the claimed in-service injury, where, as here, there is a 
question of medical causation, where a lay assertion on 
medical causation is not competent evidence, Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993), competent medical evidence 
is required to substantiate the claim.  As a lay person, the 
Veteran is not qualified through education, training, and 
expertise to offer an opinion on medical causation.  For this 
reason, the Board rejects the Veteran's statements as 
competent evidence of a nexus between the post-service 
diagnosis and the claimed in-service injury. 

As for the competent medical evidence of record, on VA 
examination in January 2005, the examiner noted that the 
Veteran was not on any current treatment for a brain or a 
spinal cord problem.  There was no history of seizures or 
headaches.  The pertinent findings were no motor or sensory 
nerve impairment, normal cranial nerves, and no affected 
joints or loss of muscle strength.  The diagnosis was 
concussion following traumatic injury with mild residual 
symptoms, namely, tinnitus, which was associated with the 
rupturing of the steam line.  

As service connection for tinnitus has already been 
established and as no residuals of a concussion have been 
identified, and in the absence of competent evidence of any 
current disability attributable to residuals of a concussion, 
there is be no valid claim of service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). 

As the Board may consider only competent, independent medical 
evidence to support its findings on the questions of a 
medical diagnosis, not capable of lay observation, and of 
medical causation, where a lay assertion of medical 
causation, and as there is no such evidence favorable for the 
reasons articulated, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Headaches

The service treatment records are silent for any complaint, 
finding, history, or treatment of headaches.  

After service, records of the Social Security Administration 
show that in July 1991 the Veteran had headaches.  In October 
1991, it was noted that the Veteran did not have headaches 
prior to an on-the-job injury in 1990.  The Veteran 
complained of headaches in September 1992, in March 1993, in 
March 1994, and in April 1994.  In July 1994, it was noted 
that in February1990 at work, the Veteran fell about eight to 
ten feet, landing on his back and hitting his head on 
concrete, suffering injuries of the lower back and of the 
cervical spine; and the Veteran complained of lower back pain 
and head pain with daily headaches.  

The Veteran complained of headaches in February 1995, May 
1996, in April 1997, in June 1997, in July 1997, in September 
1997, in March 2001, and in May 2001. 

On VA examination in February 2008, the Veteran associated 
his headaches with a cervical spine disability. 

Analysis

On the basis of the service treatment records, the Veteran 
suffered burns on the lower extremities from a ruptured steam 
line, but neither a concussion nor headaches were 
affirmatively shown to have been present during service, and 
service connection for headaches under 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303(a) is not established. 

In a statement in July 2006, a former sailor stated that the 
Veteran had headaches in service as a result of the ruptured 
steam line.  As the former sailor was aboard the same ship as 
the Veteran only from 1966 to 1968, as the in-service injury 
occurred in April 1969, and as the former sailor did not 
personally observe the headaches, the Board excludes his 
statement as competent evidence.  See Layno v. Brown, 6 Vet. 
App. 465, 469-71 (1994) (Lay testimony is limited to that 
which a witness has actually observed and is within the realm 
of personal knowledge). 

Although the service treatment records do not document 
headaches, the Veteran is competent to describe headaches, 
which he described in his statement in May 2007 as having 
begun immediately after the burn injury.  

As the service treatment records lack the documentation of 
the combination of manifestations sufficient to identify 
headaches and sufficient observation to establish chronicity 
during service, and as chronicity in service is not 
adequately supported by the service treatment records, then a 
showing of continuity of symptomatology after service is 
required to support the claim.

After service, the Veteran first referred to headaches in 
1991, and the absence of symptoms of headaches from 1969 to 
1991, a period of over 20 years, interrupts continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).

The absence of symptoms of headaches constitutes negative 
evidence.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (Negative evidence is to be considered.).  



Here, the evidence of continuity fails not because of the 
lack of medical documentation, rather the Veteran's 
assertions of continuity are not credible and less probative 
than the negative evidence as records of the Social Security 
Administration, covering the period from 1990 to 2001, which 
documented headaches associated with the Veteran's 
work-related low back and neck injuries in February 1990, 
including a history in October 1991 that the Veteran did not 
have headaches prior to the work-related injuries in 1990, 
and not with the burn injury in service.  For this reason, 
service connection for headaches based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b) is not established. 

As for service connection for headaches, first diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that headaches were 
incurred in service under 38 C.F.R. § 3.303(d), as for the 
Veteran's statement that headaches began immediately after 
the burn injury, as fact finder, the Board is obligated to 
determine whether lay evidence is credible.  In this case, 
the Board finds the statement not credible because of the 
Veteran's conflicting statements, that is, in October 1991, 
the Veteran denied headaches before the work-related injury 
in 1990 and in February 2008 he associated headaches to a 
cervical spine disability, but in 2007 he stated that the 
headaches began immediately after the burn injury.  

Although the evidence of record shows that the Veteran has 
headaches, the Boards finds that the more probative evidence 
shows that the headaches were not manifested during service 
and the record contradicts the Veteran's assertions that the 
headaches began in service after the burn injury.  For this 
reason, service connection for headaches under 38 C.F.R. 
§ 3.303(d) is not established. 

Also to the extent the Veteran's statement is offered as 
evidence of a nexus between the post-service diagnosis and 
the in-service injury, where, as here, there is a question of 
medical causation, where a lay assertion on medical causation 
is not competent evidence, Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993), competent medical evidence is required to 
substantiate the claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159. 

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on 
medical causation.  For this reason, the Board rejects the 
Veteran's statement as competent evidence of a nexus between 
the post-service diagnosis and the in-service burn injury. 

As the Board may consider only competent, independent medical 
evidence to support its finding on the question of medical 
causation, where a lay assertion of medical causation is not 
competent evidence, and as there is no such evidence 
favorable medical evidence, the preponderance of the evidence 
is against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 

Bilateral Hearing Loss 

On entrance examination into service in December 1965, the 
audiogram showed the puretone thresholds in decibels at 500, 
1000, 2000, and 4000 Hertz as 15, 10, 10, and 10 in the right 
ear and as 15, 10, 15 and 10 in the left ear.  On separation 
examination in September 1969, whispered voice testing was 
15/15.  

On VA examination in January 2005, the audiogram showed 
puretone thresholds in decibels at 500, 1000, 2000, 3000, and 
4000 Hertz as 5, 10, 15, 20 and 20 in the right ear and as 5, 
10, 15, 15, and 20 in the left ear.  Maryland CNC word list 
speech recognition scores were 100 percent in the right ear 
and 98 percent in the left ear.  

On VA audiology consultation in March 2008, the audiogram 
showed puretone thresholds in decibels at 500, 1000, 2000, 
3000, and 4000 Hertz as 10, 10, 10, 15 and 20 in the right 
ear and as 5, 10, 10, 15, 10 in the left ear.  Speech 
recognition scores were 100 percent in both ears.  

Analysis

On the basis of the service treatment records, bilateral 
hearing loss, as defined in 38 C.F.R. § 3.385 was not 
affirmatively shown to be present during service and service 
connection under  38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) 
is not established. 

After service, as there is no evidence of current hearing 
loss, as defined in 38 C.F.R. § 3.385, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As there is no favorable evidence of current bilateral 
hearing loss under 38 C.F.R. § 3.385, the preponderance of 
the evidence is against the claim and the benefit-of-the-
doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b).

Peripheral Neuropathy of the Upper and Lower Extremities

The service treatment records contain no complaint, finding, 
history, treatment, or diagnosis of any neurological 
abnormality of the lower or upper extremities.  

After service, records of the Social Security Administration, 
covering the period from 1990 to 2001, and VA records, 
covering the period from 2005 to 2008,  contain no diagnosis, 
finding, or treatment of peripheral neuropathy of the upper 
and lower extremities.  

Analysis 

To the extent that the Veteran declares that he has 
peripheral neuropathy of the upper and lower extremities, 
peripheral neuropathy is not a condition under case law where 
lay observation has been found to be competent to establish a 
diagnosis and the determination as to the presence of 
peripheral neuropathy therefore is medical in nature, that 
is, not capable of lay observation.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under 
case law, lay observation is competent); Barr v. Nicholson, 
21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where 
the determination is not medical in nature and is capable of 
lay observation).

Where the determination of service connection involves a 
question of a medical diagnosis, not capable of lay 
observation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis or medical opinion. 38 C.F.R. § 3.159.

For this reason, the Board rejects the Veteran's statements 
as competent evidence that he has peripheral neuropathy of 
the upper and lower extremities.  

Regarding exposure to Agent Orange, the Veteran asserts that 
his disabilities are attributable to exposure to Agent Orange 
during his period of service, when his ship was offshore of 
Vietnam.  

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam, that is, within the land borders, 
including the inland waters, of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii); Haas v. Nicholson, 20 Vet. App. 257 (2006), 
rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), 
cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525) 
(upholding VA's interpretation of 38 C.F.R. § 
3.307(a)(6)(iii) as requiring a service member's presence on 
the landmass or inland waters of Vietnam in order to benefit 
from the regulation's presumption).

As the Veteran's ship, the USS Forrest Royal (DD-872), did 
not enter the inland waters of Vietnam, the presumption of 
exposure to Agent Orange does not apply and as the Veteran is 
not presumed to have been exposed to Agent Orange, the 
presumption of service connection under 38 U.S.C.A. § 
1116(a)(1) for peripheral neuropathy does not apply, even if 
it were shown that the Veteran had peripheral neuropathy, 
which he does not. 

In the absence of competent medical evidence of a diagnosis 
of peripheral neuropathy of the upper and lower extremities, 
there can be no valid claim. Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992). 

As the Board may consider only competent, independent medical 
evidence to support its finding on the question of a medical 
diagnosis, not capable of lay observation, the preponderance 
of the evidence is against the claim and the benefit-of-the-
doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b). 

Arthritis of the Ankles, Right Knee, Hips, Left Wrist, or 
Elbows 

The service treatment records contain no complaint, finding, 
history, treatment, or diagnosis of arthritis of the ankles, 
right knee, hips, left wrist, or elbows. 

After service, records of the Social Security Administration, 
covering the period from 1990 to 2001, and VA records, 
covering the period from 2005 to 2008,  contain no evidence 
of a bilateral ankle disability, including arthritis; a right 
knee disability, including arthritis; a bilateral hip 
disability, including arthritis; a left wrist disability, 
including arthritis; and a bilateral elbow disability, 
including arthritis.  

Analysis 

On the basis of the service treatment records, arthritis of 
the ankles, right knee, hips, left wrist, or elbows was not 
affirmatively shown during service, and service connection 
under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not 
established.

Although the Veteran is competent to describe symptoms of 
joint pain, arthritis is not a condition under case law that 
has been found to be capable of lay observation.



Therefore the determination as to the presence of arthritis 
is medical in nature, that is, not capable of lay 
observation, and competent medical evidence is needed to 
substantiate the claim.  See Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); see Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion. 38 C.F.R. § 3.159.

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation. 

The Board therefore rejects the Veteran's statements, 
declaring that he has a bilateral ankle disability, including 
arthritis; a right knee disability, including arthritis; a 
bilateral hip disability, including arthritis; a left wrist 
disability, including arthritis; or a bilateral elbow 
disability, including arthritis.

In the absence of competent medical evidence of a bilateral 
ankle disability, including arthritis; a right knee 
disability, including arthritis; a bilateral hip disability, 
including arthritis; a left wrist disability, including 
arthritis; or a bilateral elbow disability, including 
arthritis; there can be no valid claims for service 
connection. Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  



As the Board may consider only competent, independent medical 
evidence to support its findings on the questions of a 
medical diagnosis, not capable of lay observation, and as 
there is no such competent favorable evidence, the 
preponderance of the evidence is against the claims of 
service connection for a bilateral ankle disability, 
including arthritis; a right knee disability, including 
arthritis; a bilateral hip disability, including arthritis; a 
left wrist disability, including arthritis; and a bilateral 
elbow disability, including arthritis, and the benefit-of-
the-doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b)

Arthritis of the Left Knee 

The service treatment records show that in September 1966 a 
X-ray of the left knee showed no fracture.  The remainder of 
the service treatment records contains no further complaint, 
finding, history, treatment, or diagnosis of a left knee 
abnormality to include arthritis. 

After service, records of the Social Security Administration, 
covering the period from 1990 to 2001, and VA records, 
covering the period from  2005 to 2008, show that in May 2007 
the Veteran fell and injured his left knee and in July 2007 
he had a partial medial meniscectomy.  X-rays in September 
2007 revealed left knee arthritis. 

Analysis 

On the basis of the service treatment records, a chronic left 
knee disability to include arthritis was not affirmatively 
shown to have been present during service, and service 
connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) 
is not established.

Although the service treatment records do show that a X-ray 
of the left knee was done and the Veteran is competent to 
describe left knee symptoms, which he described in his 
statement in May 2007 as having begun in service due to his 
experiences and mishaps.  

As the service treatment records lack the documentation of 
the combination of manifestations sufficient to identify a 
left knee disability and sufficient observation to establish 
chronicity during service, and as chronicity in service is 
not adequately supported by the service treatment records, 
then a showing of continuity of symptomatology after service 
is required to support the claim.

After service, a left knee injury and arthritis were first 
diagnosed in 2007, 37 years after service, well beyond the 
one-year presumptive period for arthritis as a chronic 
disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 
3.309, and the absence of symptoms of a left knee abnormality 
for 37 years interrupts continuity of symptomatology.  38 
C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints.).

Here, the Veteran's assertions of continuity are less 
credible than the contemporaneous service treatment records 
and the post-service medical records from 1990 to 2006, which 
are silent for any left knee abnormality.  For this reason, 
service connection for a left knee disability, including 
arthritis, based on continuity of symptomatology under 
38 C.F.R. § 3.303(b) is not established. 

As for service connection for a left knee disability, 
including arthritis, first diagnosed after service under 38 
C.F.R. § 3.303(d), although the Veteran is competent to 
describe left knee symptoms, arthritis is not a condition 
under case law that has been found to be capable of lay 
observation.

Therefore the determination as to the presence of arthritis 
is medical in nature, that is, not capable of lay 
observation, and competent medical evidence is needed to 
substantiate the claim.  See Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); see Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion. 38 C.F.R. § 3.159.

There is no competent medical evidence that associates left 
knee arthritis to an injury, disease, or event of service 
origin. 

To the extent that the Veteran relates left knee arthritis to 
service, where as here the determination involves questions 
of a medical diagnosis, not capable of lay observation, or of 
medical causation, where a lay assertion on medical causation 
is not competent evidence, Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993), competent medical evidence is required to 
substantiate the claim.

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation, where a lay assertion on medical causation 
is not competent evidence. For this reason, the Board rejects 
the Veteran's statements are not competent evidence to 
substantiate the claim.  

As the Board may consider only competent, independent medical 
evidence to support its findings as to questions of a medical 
diagnosis, not capable of lay observation, and on medical 
causation, where a lay assertion on medical causation is not 
competent evidence, the preponderance of the evidence is 
against the claim for the reasons articulated, and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

Arthritis of the Right Wrist

The service treatment records contain no complaint, finding, 
history, treatment, or diagnosis of arthritis of the right 
wrist.  

After service, records of the Social Security Administration, 
covering the period from 1990 to 2001, and VA records, 
covering the period from  2005 to 2008, show that in 
September 1998 the Veteran injured his right wrist. 

Analysis 

On the basis of the service treatment records, a right wrist 
abnormality, including arthritis, was not affirmatively shown 
to have been present during service, and service connection 
for a right wrist disability, including arthritis, under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established.

Although the service treatment records do not document any 
right wrist abnormality, the Veteran is competent to describe 
right wrist symptoms, which he described in his statement in 
May 2007 as having began in service due to his experiences 
and mishaps.  

As the service treatment records lack the documentation of 
the combination of manifestations sufficient to identify a 
right wrist disability and sufficient observation to 
establish chronicity during service, and as chronicity in 
service is not adequately supported by the service treatment 
records, then a showing of continuity of symptomatology after 
service is required to support the claim.

After service, a right wrist injury was first diagnosed in 
1998, 28 years after service, and the absence of symptoms of 
a right wrist abnormality for 28 years interrupts continuity 
of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).



Here, the Veteran's assertions of continuity are less 
credible than the contemporaneous service treatment records 
and the post-service medical records from 1990 to 1998, which 
are silent for any right wrist abnormality.  For this reason, 
service connection for a right wrist disability to include 
arthritis, which is not shown, based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b) is not established. 

As for service connection for a right wrist disability, 
including arthritis, first diagnosed after service under 38 
C.F.R. § 3.303(d), although the Veteran is competent to 
describe right wrist symptoms, residuals of a wrist injury to 
include arthritis is not a condition under case law that has 
been found to be capable of lay observation.

Therefore the determination as to the presence of a right 
wrist disability is medical in nature, that is, not capable 
of lay observation, and competent medical evidence is needed 
to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); see Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion. 38 C.F.R. § 3.159.

To the extent that the Veteran relates a right wrist 
disability to include arthritis to service, where as here the 
determination involves questions of a medical diagnosis, not 
capable of lay observation, or of medical causation, where a 
lay assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim.

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation, where a lay assertion on medical causation 
is not competent evidence. For this reason, the Board rejects 
the Veteran's statements are not competent evidence to 
substantiate the claim.  

As the Board may consider only competent, independent, 
medical evidence to support its findings as to questions of a 
medical diagnosis, not capable of lay observation, and on 
medical causation, where a lay assertion on medical causation 
is not competent evidence, and as there is no such favorable 
evidence of record, the preponderance of the evidence is 
against the claim for the reasons articulated, and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

Arthritis of the Shoulders

The service treatment records contain no complaint, finding, 
history, treatment, or diagnosis of arthritis of the 
shoulders.  

After service, records of the Social Security Administration, 
covering the period from 1990 to 2001, and VA records, 
covering the period from 2005 to 2008, show that in July 1995 
the Veteran complained of shoulder pain.  In August 1997, he 
complained of left shoulder pain and X-rays were negative for 
any abnormalities.   In March 2005, the Veteran complained of 
right shoulder pain of three months' duration.  In October 
2005, he injured his left shoulder, and the impression was 
suspected strain biceps tendon.  

Analysis 

On the basis of the service treatment records, neither a 
right or left shoulder abnormality, including arthritis, was 
affirmatively shown to have been present during service, and 
service connection for a bilateral shoulder disability, 
including arthritis, under 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(a) is not established.

Although the service treatment records do not document any 
shoulder abnormality, the Veteran is competent to describe 
shoulder symptoms, which he described in his statement in May 
2007 as having began in service due to his experiences and 
mishaps.  

As the service treatment records lack the documentation of 
the combination of manifestations sufficient to identify any 
shoulder disability and sufficient observation to establish 
chronicity during service, and as chronicity in service is 
not adequately supported by the service treatment records, 
then a showing of continuity of symptomatology after service 
is required to support the claim.

After service, in July 1995 the Veteran complained of 
shoulder pain.  In August 1997, he complained of left 
shoulder pain and X-rays were negative for any abnormalities.  
In March 2005, the Veteran complained of right shoulder pain 
of three months' duration.  In October 2005, he injured his 
left shoulder, and the impression was suspected strain biceps 
tendon.  

As a shoulder pain was first diagnosed in 1995, 26 years 
after service, and the absence of symptoms of a shoulder 
abnormality for 26 years interrupts continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).

Here, the Veteran's assertions of continuity are less 
credible than the contemporaneous service treatment records 
and the post-service medical records, with no records for 
twenty years following service and the record beginning in 
1990 with no evidence of any shoulder abnormality until 1995.  
For this reason, service connection for a bilateral shoulder 
disability to include arthritis, which is not shown, based on 
continuity of symptomatology under 38 C.F.R. § 3.303(b) is 
not established. 



As for service connection for a bilateral shoulder disability 
first diagnosed after service under 38 C.F.R. § 3.303(d), 
although the Veteran is competent to describe shoulder 
symptoms, residuals of any shoulder injury to include 
arthritis is not a condition under case law that has been 
found to be capable of lay observation.

Therefore the determination as to the presence of a bilateral 
shoulder disability is medical in nature, that is, not 
capable of lay observation, and competent medical evidence is 
needed to substantiate the claim.  See Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (On the question of whether the 
veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); see Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion. 38 C.F.R. § 3.159.

To the extent that the Veteran relates a bilateral shoulder 
disability to include arthritis to service, where as here the 
determination involves questions of a medical diagnosis, not 
capable of lay observation, or of medical causation, where a 
lay assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim.

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation, where a lay assertion on medical causation 
is not competent evidence. For this reason, the Board rejects 
the Veteran's statements are not competent evidence to 
substantiate the claim.  



As the Board may consider only competent, independent medical 
evidence to support its findings as to questions of a medical 
diagnosis, not capable of lay observation, and on medical 
causation, where a lay assertion on medical causation is not 
competent evidence, and as there is no such favorable 
evidence of record, the preponderance of the evidence is 
against the claim for the reasons articulated, and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

Chronic Obstructive Pulmonary Disease

Except for colds, the service treatment records contain no 
complaint, finding, history, treatment, or diagnosis of a 
pulmonary disease to include chronic obstructive pulmonary 
disease. 

After service, records of the Social Security Administration, 
covering the period from 1990 to 2001, and VA records, 
covering the period from 2005 to 2008, show on VA examination 
in January 2005, there was no evidence of any respiratory 
condition.  In February 2006, it was noted that the Veteran 
had quit smoking in 2000.  The Veteran complained of dyspnea 
on exertion and sharp fleeting chest pains.  He indicated 
that he had worked with asbestos most his life both as a 
mechanic and during service.  Pulmonary function tests show a 
minimal obstructive lung defect. 

Analysis 

On the basis of the service treatment records, chronic 
obstructive pulmonary disease was not affirmatively shown to 
have been present during service, and service connection 
under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not 
established.

Although the service treatment records do not document any 
pulmonary disease, the Veteran is competent to describe 
respiratory symptoms, which in his statement in May 2007 he 
stated was caused by his service in the Navy.  



As the service treatment records lack the documentation of 
the combination of manifestations sufficient to identify any 
pulmonary disease and sufficient observation to establish 
chronicity during service, and as chronicity in service is 
not adequately supported by the service treatment records, 
then a showing of continuity of symptomatology after service 
is required to support the claim.

After service, in February 2006, pulmonary function tests 
showed an obstructive lung defect.  As am obstructive lung 
defect was first diagnosed in 2006, 36 years after service, 
and the absence of respiratory symptoms for 36 years 
interrupts any continuity of symptomatology.  38 C.F.R. § 
3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd 
sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (It was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints.).

And to the extent the Veteran asserts continuity, the 
assertion is less credible than the contemporaneous service 
treatment records and the post-service medical records, with 
no evidence of any respiratory symptoms until 2006.  For this 
reason, service connection for chronic obstructive pulmonary 
disease based on continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) is not established. 

As for service connection for chronic obstructive pulmonary 
disease first diagnosed after service under 38 C.F.R. § 
3.303(d), although the Veteran is competent to describe 
respiratory symptoms, chronic obstructive pulmonary disease 
is not a condition under case law that has been found to be 
capable of lay observation.

Therefore the determination as to the presence of chronic 
obstructive pulmonary disease is medical in nature, that is, 
not capable of lay observation, and competent medical 
evidence is needed to substantiate the claim.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony 
is competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

And to the extent that the Veteran relates chronic 
obstructive pulmonary to service, where as here the 
determination involves questions of a medical diagnosis, not 
capable of lay observation, or of medical causation, where a 
lay assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion. 38 C.F.R. § 3.159.

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation, where a lay assertion on medical causation 
is not competent evidence. For this reason, the Board rejects 
the Veteran's statements are not competent evidence to 
substantiate the claim.  

As the Board may consider only competent, independent medical 
evidence to support its findings as to questions of a medical 
diagnosis, not capable of lay observation, and on medical 
causation, where a lay assertion on medical causation is not 
competent evidence, and as there is no such favorable 
evidence of record, the preponderance of the evidence is 
against the claim for the reasons articulated, and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

Sleep Apnea

The service treatment records show that in July 1969 the 
Veteran complained that he could not sleep because he was 
anxious and worried about his wife who was expecting a baby.  
The service treatment records contain no other complaint, 
finding, history, treatment, or diagnosis of sleep 
disturbance to include sleep apnea. 



After service, records of the Social Security Administration, 
covering the period from 1990 to 2001, and VA records, 
covering the period from 2005 to 2008, show that the Veteran 
complained of sleep problems, which were associated with pain 
from his low back and neck injuries, sustained in a work-
related injury in 1990.  Sleep apnea has not been diagnosed. 

Analysis

On the basis of the service treatment records, sleep apnea 
was not affirmatively shown to have been present during 
service and service connection under 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303(a) is not established.  

As for the Veteran's statements, sleep apnea is not condition 
under case law that has been found to be capable of lay 
observation, and the determination as to the presence or 
diagnosis of sleep apnea is therefore medical in nature, that 
is, not capable of lay observation.  See Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (On the question of whether the 
veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Where, as here, there are questions of a medical diagnosis, 
not capable of lay observation, and of medical causation, 
where a lay assertion of medical causation in not competent 
evidence, competent medical evidence is required to 
substantiate the claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  38 
C.F.R. § 3.159.  As a lay person, the Veteran is not 
qualified through education, training, and expertise to offer 
a medical diagnosis or an opinion on medical causation.

For these reasons, the Board rejects the Veteran's statements 
as competent evidence to substantiate the claim of service 
connection for sleep apnea. 

In the absence of competent evidence of sleep apnea, there is 
no valid claim of service connection.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

As the Board may consider only competent, independent medical 
evidence to support its findings on the questions of a 
medical diagnosis, not capable of lay observation, and of 
medical causation, where a lay assertion of medical causation 
is not competent medical evidence, and as there is no such 
evidence favorable to the claim, the preponderance of the 
evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

ORDER

A compensable rating for residuals of first and second degree 
burns of the lower extremities is denied.  

The claims of service connection for residuals of concussion, 
headaches, bilateral hearing loss, peripheral neuropathy of 
upper extremities, peripheral neuropathy of lower 
extremities, bilateral ankle arthritis, bilateral knee 
arthritis, bilateral hip arthritis, bilateral wrist 
arthritis, bilateral elbow arthritis, bilateral shoulder 
arthritis, chronic obstructive pulmonary disease, and sleep 
apnea, also claimed as sleep disorder, are denied.  

REMAND

On the claim for an initial rating higher than 50 percent for 
posttraumatic stress disorder, on VA examination in March 
2008, the diagnosis was moderate posttraumatic stress 
disorder.  In October 2008, a VA social worker, who has been 
treating the Veteran an on-going basis, indicated that the 
Veteran had been experiencing an increase in symptomatology 
as he was more socially withdrawn.  

As the evidence suggests that the posttraumatic stress 
disorder has increased in severity, a VA examination to 
determine the current degree of disability is warranted under 
38 C.F.R. § 3.327.  

On the claim of service connection for a low back disability, 
the service treatment records show that in March and April 
1966 the Veteran was evaluated for low back pain with a 
history of back pain before service.  Except for scoliosis by 
X-ray, there was no objective musculoskeletal or neurological 
pathology found. 

After service, the Veteran sustained a work-related low back 
injury in February 1990 for which he received workmen's 
compensation and he has had chronic low back pain since.  In 
April 1991, after a MRI in February 1991, the diagnostic 
impressions were degenerative changes in the lumbar spine at 
the L4-L5 and L5-S1 discs with minimal bulging and 
degenerative changes by X-ray and referred or myofascial 
pain.  The VA medical opinion obtained in February 2008 is 
inadequate in determining whether there is nexus between 
complaints of low back pain in service for which no 
neurological or musculoskeletal pathology was found and the 
current low back disability. 

As the record raises questions about an association, if any, 
between the low back pain in service and the current low back 
disability, and as the record does not contain sufficient 
evidence to decide to decide the claim, further development 
under the duty to assist, 38 C.F.R. § 3.159, is needed.  

For the above reasons, the claims are REMANDED for the 
following action:

1. Afford the Veteran a VA psychiatric 
examination to determine the current level 
of occupational and social impairment due 
to the service-connected posttraumatic 
stress disorder.  The claims folder should 
be made available to the examiner for 
review.  

2. Afford the Veteran a VA examination by 
a physician, who has not previously 
examined the Veteran to determine: 

a. Is there X-ray or other diagnostic 
evidence that the Veteran has 
scoliosis of the lumbar spine?


b. If scoliosis is currently shown, 
is scoliosis by X-ray in March 1966, 
77 days after the Veteran entered 
service, consistent with a pre-
existing condition, considering 
accepted medical principles and the 
clinical factors pertinent to the 
basic character, origin, and 
development of the condition? 

If scoliosis pre-existed 
service, were the Veteran's 
complaint of low back pain 
without neurological or 
musculoskeletal pathology 
evidence of aggravation, that 
is, an increase in the 
underlying pathology beyond 
natural progression, rather than 
a temporary increase in 
symptoms? 

c. It is at least as likely as not 
that the current low back disability, 
degenerative disc disease and 
degenerative joint disease of the 
lumbar spine, following a work-
related injury in February 1990, is 
related to either scoliosis or 
complaints of low back pain in 
service for which no neurological or 
musculoskeletal pathology was found?  



In formulating the opinion, the following 
reports in the Veteran's file (Volume 2 
and marked with a green tab) are brought 
to the examiner's attention: Records of 
B.D., MD, (December 1990 to May 1991); 
G.A.H., MD, (October 1991); and Interface 
Rehabilitation Center (August 1992). 
F.T.W., MD, (October 1993); and B.M.D., 
MD, (April 1997). 

The examiner is asked to consider that the 
term "at least as likely as not" does not 
mean "within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation. 

Stated differently, is it more likely than 
not (that is, probability greater than 50 
percent), at least as likely as not 
(probability of 50 percent), or less 
likely than not, probability of less than 
50 percent) that the current low back 
disability is related to either scoliosis 
or low back pain in service for which no 
underlying pathology was found. 

3. After the above development is 
completed, adjudicate the claims.  If 
necessary, readjudicate the claim for a 
total disability rating for compensation 
based on individual unemployability.  If 
any benefit sought remains denied, furnish 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.



The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


